Per Curiam.

As we held previously, Tucker has failed to show good cause for not filing his complaint about appellate representation within ninety days of journalization of the appellate judgment. See State v. Tucker, 73 Ohio St.3d 152, 652 N.E.2d 720. Moreover, Tucker has not demonstrated “a genuine issue as to whether [he] was deprived of the effective assistance of counsel on appeal” as required by App.R. 26(B)(5). Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.